Catterson, J.,
concurs in part and dissents in part in a sepa-
rate memorandum as follows: I concur with the majority in its holding that the verdict was not against the weight of the evi*380dence, that any error in failing to preclude the testimony concerning whether or not defendant acted as a lookout was harmless, and that the defendant’s mistrial motion was properly denied. However, in my view the sentence of 15 years to life is excessive and I would reverse only the adjudication of the defendant as a persistent felony offender. A 57-year-old pickpocket with no history of violence simply does not merit a 15-year sentence; a sentence of 2 to 4 years would be far more appropriate.